                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


AVERN LEE BURNSIDE,

                     Petitioner,                  Case Number: 2:16-CV-13358
                                                  HONORABLE VICTORIA A. ROBERTS
v.

SHERMAN CAMPBELL,

                     Respondent.
                                           /

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
        CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Avern Burnside filed a pro se habeas corpus petition under 28 U.S.C. §

2254. He challenges his Genesee County Circuit Court convictions for assault with intent

to murder, Mich. Comp. Laws § 750.83; carrying a concealed weapon, Mich. Comp.

Laws § 750.227(2); felon in possession of a firearm, Mich. Comp. Laws § 750.224f;

discharging a weapon from a vehicle, Mich. Comp. Laws § 750.234a; and possession of

a firearm during the commission of a felony, Mich. Comp. Laws § 750.227b. Respondent

argues several of Petitioner’s claims are procedurally defaulted and that all of his claims

are meritless. The Court denies the petition.

I.     Background

       Petitioner’s convictions arise from a shooting in Flint, Michigan. The Michigan

Court of Appeals provided this summary of the testimony presented at trial:

       The prosecution presented evidence at trial to establish that at
       approximately 12:30 p.m. on July 30, 2009, defendant was driving a black
       SUV on Court Street in Flint, Michigan while physically assaulting his
       girlfriend, Leah Watson, who was sitting in the front passenger seat.
       Antwyne Ledesma was driving on the same road and witnessed defendant’s
       conduct. When the two cars pulled up to a red light, Ledesma, whose
       windows were down, yelled “leave her alone; you’re not f***in’ right.”
       Meanwhile, Watson was screaming, hollering, and asking for help. When
       the light turned green, instead of turning left, as he was in the left turn lane
       to do, defendant continued on Court Street and followed Ledesma.
       Defendant pulled alongside Ledesma’s car and fired two shots at her.
       Ledesma’s car was struck by one bullet, but she escaped uninjured.

People v. Burnside, No. 309807, 2014 WL 1515265, *1 (Mich. Ct. App. Apr. 17, 2014).

       A jury in Genesee County Circuit Court found Petitioner guilty and he was

sentenced as a fourth habitual offender to 20 to 40 years for the assault with intent to

murder conviction, 2 years for the felony-firearm conviction, and 2-1/2 to 15 years each

for the carrying a concealed weapon, discharging a firearm from a vehicle, and being a

felon in possession of a firearm convictions.

       The Michigan Court of Appeals affirmed Petitioner’s convictions. People v.

Burnside, No. 309807, 2014 WL 1515265, *1 (Mich. Ct. App. Apr. 17, 2014), lv. denied

497 Mich. 889 (Mich. Oct. 28, 2014). Petitioner filed a motion for relief from judgment,

which the trial court denied. See 7/14/15 Op. & Ord., ECF No. 11-38. The Michigan

Court of Appeals denied leave to appeal, People v. Burnside, No. 328495 (Mich. Ct. App.

Sept. 15, 2015), as did the Michigan Supreme Court, People v. Burnside, 499 Mich. 967

(Mich. June 28, 2016).

       Now before the Court is Petitioner’s habeas corpus petition, raising the following

grounds for relief:

                                                2
I.     Petitioner’s due process rights were violated and he is entitled to a
       new trial based on newly discovered evidence, where the prosecutor
       knowingly used perjured testimony from Leah Watson, whose
       testimony was based on threats and intimidation.

II.    The trial court denied Petitioner a fair trial by admitting some
       irrelevant and unfairly prejudicial transcripts of some alleged phone
       conversations purported to be between Leah Watson and Petitioner
       that were not sufficiently authenticated and were not trustworthy.

III.   Petitioner is entitled to a new trial where the verdict is against the great
       weight of the evidence, and it would be a denial of due process and a
       miscarriage of justice to allow Petitioner’s convictions to stand.

IV.    Petitioner was denied both his state and federal constitutional rights
       to effective assistance of trial counsel, where counsel failed to
       compel the prosecution to hand over the exculpatory phone calls
       from the Genesee County jail, and counsel failed to let Petitioner
       hear the phone recordings.

V.     Petitioner was denied his right to effective assistance of appellate
       counsel on his only appeal of right when counsel failed to raise trial
       counsel issues of error, and failed to raise the preserved issues.

VI.    The trial court abused its discretion when it permitted police
       Sergeant Brown to testify over defense objection, that Leah Watson
       presented “the classic case of somebody that was a victim of
       domestic violence.” The admission of this improper syndrome
       testimony invaded the province of the jury and deprived Petitioner of
       his due process right to a fair trial.

VII.   The cumulative effect of the prosecutor’s misconduct denied
       Petitioner a fair trial.

VIII. Trial counsel’s ineffectiveness in failing to object to the prosecutor’s
      repeated instances of misconduct denied Petitioner a fair trial.

IX.    The trial court reversibly erred in overruling the defense objection to
       the admission of evidence alleging that Petitioner assaulted Leah
       Watson in 2005, as that evidence had minimal if any relevance to the
       question of Petitioner’s alleged intent in the case at bar; the defense

                                       3
              had not put into issue the intent question at the point the prosecution
              introduced the evidence, contrary to the court’s pretrial ruling, and
              even if relevant the evidence was more prejudicial than probative
              under MRE 403.

       X.     Petitioner was denied his Sixth Amendment right to a speedy trial,
              alternatively, defense counsel was ineffective by his failure to file a
              motion to dismiss on those grounds.

       XI.    Cumulative effect of alleged errors denied Petitioner a fair trial.

II.    Standard of Review

       Review of this case is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to a writ of

habeas corpus only if he can show that the state court’s adjudication of his claims –

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme Court has

on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405

(2000). An “unreasonable application” occurs when “a state court decision unreasonably

applies the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 408. “[A]

federal habeas court may not issue the writ simply because that court concludes in its

                                              4
independent judgment that the relevant state-court decision applied clearly established

federal law erroneously or incorrectly.” Id. at 411.

       “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court

rulings,’ and ‘demands that state-court decisions be given the benefit of the doubt.’”

Renico v. Lett, 559 U.S. 766, 773 (2010) quoting Lindh v. Murphy, 521 U.S. 320, 333 n. 7

(1997); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011). “[A] habeas court must determine what

arguments or theories supported or ... could have supported, the state court's decision; and

then it must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision of th[e

Supreme] Court.” Id.

       A state court’s factual determinations are entitled to a presumption of correctness

on federal habeas review. See 28 U.S.C. § 2254(e)(1). The presumption may be rebutted

with clear and convincing evidence. See Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir.

1998). Habeas review is “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

III.   Discussion

       A.     Prosecutorial Misconduct (Claims I & VII)

       Petitioner alleges several instances of prosecutorial misconduct: (i) the prosecutor

                                              5
knowingly presented perjured testimony; (ii) the prosecutor’s opening statement was

argumentative; (iii) the prosecutor vouched for the victim’s credibility; and (iv) the

prosecutor elicited irrelevant testimony from Sergeant Brown. He also argues that the

cumulative effect of these errors denied him a fair trial. Respondent argues that these

claims are procedurally defaulted. Procedural default is not a jurisdictional bar to review

of a habeas petition on the merits. Trest v. Cain, 522 U.S. 87, 89 (1997). “[F]ederal

courts are not required to address a procedural-default issue before deciding against the

petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing

Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Court finds it is more efficient to

proceed to the merits of these claims.1

       The controlling Supreme Court decision governing prosecutorial misconduct

claims is Darden v. Wainwright, 477 U.S. 168 (1986). Under Darden, a prosecutor’s

improper comments violate a criminal defendant’s constitutional rights if they “‘so

infect[] the trial with unfairness as to make the resulting conviction a denial of due

process.’” Id., at 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643

(1974)). To constitute a due process violation, the prosecutor’s conduct must have been

“so egregious so as to render the entire trial fundamentally unfair.” Byrd v. Collins, 209

F.3d 486, 529 (6th Cir. 2000) (citations omitted).

              1.      Leah Watson’s Testimony


       1
           Respondent alleges several other claims are procedurally defaulted as well. The Court
finds it is also more efficient to proceed to the merits of these claims.

                                                6
       First, Petitioner argues that the prosecutor committed misconduct when she

knowingly presented perjured testimony from the victim, Leah Watson. Petitioner

presents an affidavit executed by Leah Watson on May 13, 2014 to support his claim.

5/13/2014 Affidavit, ECF No. 14, Pg. ID 66-67.

       At trial, Watson identified Petitioner as the person who shot in the direction of

Ledesma’s car. In contrast, in her affidavit, Watson claims that another man, known to

her as “Ty”, shot at the victim’s vehicle. She states that police pressured her into

implicating Petitioner and that she did so only to stop police harassment. Id.

       The Genesee County Circuit Court, the last court to address the merits of this

claim, found Watson’s affidavit unpersuasive. See 7/14/2015 Ord. at 2, ECF No. 11-38 at

Pg. ID 1118. The state court noted Watson’s testimony vacillated from the outset and

that her inconsistencies were well-known. Defense counsel cross-examined Watson

about these inconsistencies and asked Watson which of her multiple “versions” of the

truth she would testify to at trial. The state court held that the prosecutor simply asked

Watson to tell the truth and denied this claim. Id.

       The “deliberate deception of a court and jurors by the presentation of known false

evidence is incompatible with rudimentary demands of justice.” Giglio v. United States,

405 U.S. 150, 153 (1972) (citations and internal quotations omitted). This rule applies to

both the solicitation of false testimony and the knowing acquiescence in false testimony.

Napue v. Illinois, 360 U.S. 264, 269 (1959). In order to prove this claim, a defendant

must show that (1) the evidence the prosecution presented was false; (2) the prosecution

                                              7
knew it was false; and (3) the false evidence was material. United States v. Hawkins, 969

F.2d 169, 175 (6th Cir.1992). Petitioner fails to satisfy any of these requirements.

       Watson’s testimony was inconsistent and she was a reluctant witness. But “mere

inconsistencies” in testimony do not establish a prosecutor’s knowing use of perjured

testimony. Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998). At trial, Watson identified her

fear of Petitioner as the reason for her inconsistent testimony. Defense counsel

adequately probed Watson’s credibility on cross-examination. The jury was properly left

to evaluate Watson’s credibility. Petitioner fails to show that Watson’s trial testimony

was false or that the prosecutor was aware it was false. The trial court’s decision denying

Petitioner’s claim was not contrary to or an unreasonable application of Darden.

              2.     Opening Statement

       Petitioner argues that the prosecutor committed misconduct by presenting an

argumentative opening statement. The prosecutor, focusing on the intent element of

assault with intent to murder, stated “Think about shooting into a car with somebody

driving right next to you. Why would you do that if you didn’t mean to kill ‘em?”

2/23/12 Tr. at 13, ECF No. 11-34, Pg. ID 767. The prosecutor also stated: “Just because

the Defendant was a bad shot and didn’t hit her doesn’t mean he didn’t mean to kill her.”

Id. at 12, Pg. ID 766.

       The Michigan Court of Appeals held the opening statement was not improper

because the prosecutor’s statements were supported by evidence produced at trial, were

not excessively inflammatory, and the trial court specifically instructed the jury that the

                                              8
opening statements were not evidence. Burnside, 2014 WL 1515265 at *4.

       The state court’s holding is a reasonable application of Darden. The prosecutor

devoted much of her opening statement to outlining the evidence she expected the jury to

hear. She did not inflame the passions of the jury nor did she misstate or overstate the

evidence ultimately presented. The comments did not render Petitioner’s trial

fundamentally unfair. Habeas relief is denied on this claim.

              3.     Vouching for Prosecution Witness

       Next, Petitioner argues that the prosecutor improperly vouched for Leah Watson’s

credibility in her opening statement. The prosecutor stated the following about Watson’s

appearance at the preliminary examination:

       So, she appeared. She told the truth; it was Avern Burnside in that vehicle.
       It was Avern Burnside who was hitting me. Avern Burnside who shot at the
       woman.

Burnside, 2014 WL 1515265 at *5.

       Prosecutors may not vouch for a witness’s credibility. Prosecutorial vouching and

an expression of personal opinion regarding the accused’s guilt “pose two dangers: such

comments can convey the impression that evidence not presented to the jury, but known

to the prosecutor, supports the charges against the defendant and can thus jeopardize the

defendant’s right to be tried solely on the basis of the evidence presented to the jury; and

the prosecutor’s opinion carries with it the imprimatur of the Government and may induce

the jury to trust the Government’s judgment rather than its own view of the evidence.”

United States v. Young, 470 U.S. 1, 18-19 (1985).

                                              9
       The Michigan Court of Appeals held that the prosecutor’s argument was not

improper. The state court recognized the applicable law, including that a prosecutor may

not vouch for a witness’s credibility or imply that she has some special knowledge about

a witness’s truthfulness. The state court held that because the prosecutor did not imply

some special knowledge, the comment was isolated and, considered in context, meant to

chronicle Watson’s inconsistent behavior and statements it was not improper. Burnside,

2014 WL 1515265 at *5.

       The Michigan Court of Appeals reasonably disposed of Petitioner’s claim. Even

assuming that the Michigan Court of Appeals erred in finding the statement was not

improper, the statement did not render the trial fundamentally unfair. The statement was

brief, not inflammatory, and jurors were advised that they alone were charged with

determining the witnesses’ credibility. The court of appeals’ decision was not “so lacking

in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103.

              4.     Testimony from Sergeant Brown

       Petitioner argues that the prosecutor committed misconduct by eliciting testimony

from Sergeant Brown regarding an incident when he fired his service revolver in the

direction of a suspect’s fleeing car. Petitioner objects to the following exchange:

       Q.     Have you ever shot at a moving vehicle before?

       A.     One time.

       Q.     Why were you shooting at a moving vehicle[?]

                                             10
       A.     It was an incident when I was working here in April of 1995, an
              armed robbery.... I exited my vehicle and shot at the person trying to
              stop them.

       Q.     Did you hit him?

       A.     No, I didn't.

       Q.     Did you mean to?

       A.     I was trying to stop him. Yes, I was trying to shoot him.

       Q.     Did you mean to kill him?

       A.     If he was killed as a result of it, yes, I was trying to stop him.

Burnside, 2014 WL 1515265 at *5.

       The Michigan Court of Appeals held that Sergeant Brown’s testimony was

irrelevant and it was improper for the prosecutor to solicit this testimony. Burnside, 2014

WL 1515265 at *5. The court, nevertheless did not reverse the convictions because

“evidence of [Petitioner’s] guilt was compelling.” Id.

       The Court agrees with the Michigan Court of Appeals’ determination that this

testimony was irrelevant. There are no Supreme Court cases holding that a prosecutor’s

questions that call for irrelevant evidence constitute prosecutorial misconduct rising to the

level of a federal due process violation. See Wade v. White, 120 Fed. App’x 591, 594 (6th

Cir. 2005). Therefore, the fact that the prosecutor elicited irrelevant testimony from

Sergeant Brown does not warrant habeas relief.

              5.     Cumulative Effect

       Finally, Petitioner argues that the cumulative effect of the multiple instances of

                                              11
alleged misconduct violated his right to a fair trial. The only error was the prosecutor’s

questioning of Sergeant Brown and that error was harmless. Accordingly, the state

court’s rejection of Petitioner’s cumulative error argument was not unreasonable.

       B.     Admission of Tape-Recorded Telephone Conversations (Claim II)

       Petitioner’s second claim concerns the admission of transcribed tape-recorded

telephone conversations between Petitioner and Watson. The conversations were tape-

recorded during Petitioner’s pre-trial incarceration. A short segment of the audiotape was

played at trial to allow Watson to identify the voices on the recording as hers and

Petitioners. The prosecutor then read transcripts of the telephone conversations. During

the conversations, Petitioner advised Watson she should avoid being subpoenaed because

Ledesma would recognize her in court. Petitioner argues that the phone conversations

were irrelevant, unfairly prejudicial and not authenticated.

       The trial court, the last state court to issue a reasoned opinion on this claim, held

that the phone conversations were properly admitted. See 7/14/2015 Ord. at 2, ECF No.

11-38 at Pg. ID 1118. “Errors by a state court in the admission of evidence are not

cognizable in habeas corpus proceedings unless they so perniciously affect the

prosecution of a criminal case as to deny the defendant the fundamental right to a fair

trial.” Kelly v. Withrow, 25 F.3d 363, 370 (6th Cir. 1994). The conversations were

authenticated by one of the participants, Leah Watson, and the state court’s conclusion

that they were probative of Petitioner’s consciousness of guilt is reasonable. Petitioner

has failed to show that admission of the transcribed telephone calls violated any right

                                              12
under the Constitution or denied him his right to a fair trial. Habeas relief is denied on

this claim.

       C.     Great Weight of the Evidence (Claim III)

       Petitioner argues in his third claim that the verdict was against the great weight of

the evidence. This claim is meritless. In Michigan, a trial court may order a new trial

“where the evidence preponderates heavily against the verdict and a serious miscarriage

of justice would otherwise result.” People v. Lemmon, 456 Mich. 625, 642 (1998)

(internal quotation omitted). The grant of a new trial under these circumstances is distinct

from the due process issues raised by insufficient evidence, and “does not implicate issues

of a constitutional magnitude.” Id. at 634 n. 8. Thus, a claim that a verdict is against the

great weight of the evidence alleges an error of state law, which is not cognizable on

habeas review. Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (holding that “federal habeas

corpus relief does not lie for errors of state law”).

       D.     Ineffective Assistance of Trial Counsel (Claim IV & VIII)

       Petitioner raises two ineffective assistance of counsel claims. He argues counsel

was ineffective in: (i) failing to object to the prosecutor’s misconduct; and (ii) failing to

compel the production of exculpatory phone calls from the Genesee County Jail or allow

Petitioner hear the taped telephone conversations.

       An ineffective assistance of counsel claim has two components. A petitioner must

show that counsel’s performance was deficient and that the deficiency prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish deficient

                                               13
representation, a petitioner must demonstrate that counsel’s representation “fell below an

objective standard of reasonableness.” Id. at 688. To establish prejudice, a petitioner

must show that, but for the constitutionally deficient representation, there is a “reasonable

probability” that the outcome of the proceeding would have been different. Id. at 694.

       Petitioner argues that counsel was ineffective for failing to object to the

prosecutor’s misconduct. The Michigan Court of Appeals’ denial of this claim was

neither an unreasonable application of, nor contrary to Strickland. First, Petitioner failed

to show that the prosecutor presented perjured testimony or that her opening statement

was improperly argumentative. Counsel, therefore, was not ineffective in failing to raise

a meritless objection to this conduct.

       Second, the prosecutor’s statement that Leah Watson told the truth was

injudicious, but the evidence against Petitioner was substantial and the comment was

isolated. The state court held that, even assuming the comment was improper, Petitioner

was not prejudiced by counsel’s failure to object. The state court’s decision is neither

contrary to Strickland nor an unreasonable application of federal law. Third, the state

court did not err in denying Petitioner’s claim that counsel was ineffective in failing to

object to Sergeant Brown’s unrelated testimony about shooting at a fleeing vehicle. The

testimony, though irrelevant, was a very small portion of Sergeant Brown’s testimony and

of the trial as a whole. Petitioner fails to show a reasonable probability that the outcome

of the proceeding would have been different had this testimony been excluded. Habeas

relief is denied.

                                             14
       Next, Petitioner challenges counsel’s handling of the tape-recorded phone calls

from the Genesee County Jail. The tape-recorded phone calls were preserved on ten

disks. The prosecution produced Disk 4 about two weeks after producing the other nine

disks. Petitioner argues that defense counsel should have obtained Disk 4 sooner and that

counsel never allowed him to listen to Disk 4. The state court’s rejection of this claim as

“groundless” was not unreasonable nor was the court’s conclusion that Petitioner failed to

satisfy Strickland’s prejudice prong.

       The trial court allowed Petitioner and defense counsel to use his vacant courtroom

to privately listen to the disks containing the taped telephone calls on February 1, 2012.

See 2/1/2012 Tr. at 13-23, ECF No. 11-31, Pg. ID 554-564. At that time, Disk 4 was

unavailable. Two weeks later, the prosecution produced Disk 4. See 2/15/2012 Tr. at 34,

ECF No. 11-32, Pg. ID 601. Defense counsel stated he would arrange for Petitioner to

hear the recording. Id. Petitioner fails to show defense counsel caused or could have

prevented or shortened the delay in Disk 4's production. He also fails to allege how this

prejudiced the defense. Defense counsel received the disk approximately one week

before trial. Nothing in the record suggests a reasonable probability that earlier

production of Disk 4 would have resulted in a different outcome.

       Petitioner also asserts that counsel did not allow him to hear the tape before trial.

Defense counsel’s on-the-record statements to the trial court show his intention and plan

to play the tapes for Petitioner. Even assuming this intention did not lead to action,

Petitioner fails to show prejudice. He claims that Disk 4 contained exculpatory evidence.

                                             15
Even if Petitioner did not have access to the recordings, he was aware of their general

content because he was a party to the calls. Petitioner fails to allege or identify any

exculpatory material. He, therefore, fails to call into doubt the state court’s decision

denying this claim. Habeas relief is denied on this claim.




                                             16
       E.     Ineffective Assistance of Appellate Counsel (Claim V)

       Petitioner claims that his appellate attorney was ineffective in failing to raise on

direct appeal the claims raised in this habeas petition. A petitioner does not have a

constitutional right to have appellate counsel raise every non-frivolous issue on appeal.

Jones v. Barnes, 463 U.S. 745, 754 (1983). Strategic and tactical choices regarding

which issues to pursue on appeal are “properly left to the sound professional judgment of

counsel.” United States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).

       The claims raised in this petition and on collateral review in state court are

meritless. Appellate counsel need not raise non-meritorious claims on appeal.

Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (citing Greer v. Mitchell, 264

F.3d 663, 676 (6th Cir. 2001)). Accordingly, the Court will deny habeas corpus relief on

this claim.

       F.     Admission of Opinion Testimony (Claim VI)

       Petitioner next alleges that the improper admission of Sergeant Mitch Brown’s

opinion testimony violated his right to a fair trial. Sergeant Brown gave his opinion about

the behavior of domestic violence victims in general and testified that Leah Watson was a

“classic case” of a domestic violence victim. Burnside, 2014 WL 1515265 at *1. The

Michigan Court of Appeals, relying on Mich. R. Evid. 701 & 702, and state court

precedent, held that the trial court abused its discretion in admitting this testimony. Id.

The state court found the error harmless. Id.

       State-court evidentiary rulings cannot rise to the level of due process violations

                                              17
unless they offend “‘some principle of justice so rooted in the traditions and conscience of

our people as to be ranked as fundamental.’” Seymour v. Walker, 224 F.3d 542, 552

(quoting Montana v. Egelhoff, 518 U.S. 37, 43 (1996)) (other internal quotations

omitted). Petitioner cites no Supreme Court decision holding that the admission of lay

opinion testimony violates due process and the Court is aware of none. See Armstrong v.

Lizarraga, No. 18-1999, 2019 WL 3253790, *9 (E.D. Cal. July 19, 2019) (finding no

clearly established Supreme Court precedent establishing that lay opinion testimony

violates due process). Consequently, the admissibility of this evidence is a question of

state law, not cognizable on habeas review. Estelle v. McGuire, 502 U.S. 62, 67-68

(1991). The decision of the state courts on a state-law issue is binding on a federal court.

See Wainwright v. Goode, 464 U.S. 78, 84 (1983).

       Finally, even if introduction of the lay opinion testimony violated Petitioner’s

constitutional rights, the error was harmless. On habeas review, an error is considered

harmless unless it had a “substantial and injurious effect or influence in determining the

jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993). Petitioner fails to

meet the Brecht standard because Sergeant Brown’s testimony on domestic abuse was

cumulative to Watson’s own testimony that Petitioner verbally, physically, and

emotionally abused her and Ledesma’s testimony about the violence she observed.

Watson explained that she did not initially tell Sergeant Brown the truth about

Petitioner’s actions because she feared Petitioner. Further, the evidence against Petitioner

was substantial. In addition to Watson’s and Ledesma’s testimony implicating Petitioner,

                                             18
Petitioner’s jailhouse phone calls with Watson were also incriminating. Petitioner told

Watson not to get subpoenaed because if she went to court, the victim would likely

recognize her. Petitioner also told Watson that if he hadn’t argued with her, he would not

be in the position he was in. In light of this evidence, the Michigan Court of Appeals

reasonably determined that admission of Sergeant Brown’s opinion testimony was

harmless error. Habeas relief is denied.

       G.     Other Act Evidence (Claim IX)

       Petitioner’s ninth claim concerns the admission of other-acts evidence. The trial

court allowed testimony that, in 2005, Petitioner allegedly shot at Leah Watson when she

was driving away from him after an argument. The Michigan Court of Appeals held that

the trial court erred in admitting this evidence because it was improper character

evidence, but that the error was harmless. Burnside, 2014 WL 1515265 at *7. The state

court reasoned that the jury heard ample evidence throughout the trial about Petitioner’s

bad character including his physical, verbal, and mental abuse against Watson, his

attempts to convince Watson to avoid being subpoenaed, and his attempts to get Watson

to lie for him. Petitioner’s phone calls with Watson evidenced a consciousness of guilt.

Considering these factors and the substantial evidence of Petitioner’s guilt, the state found

the error harmless. Id.

       “There is no clearly established Supreme Court precedent which holds that a state

violates due process by permitting propensity evidence in the form of other bad acts

evidence.” Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). The Supreme Court has

                                             19
discussed when other acts testimony is permissible under the Federal Rules of Evidence,

see Huddleston v. United States, 485 U.S. 681 (1988), but has not addressed the issue in

constitutional terms, finding such are more appropriately addressed in codes of evidence

and procedure than under the Due Process Clause. Dowling v. United States, 493 U.S.

342, 352 (1990). Consequently, there is no “clearly established federal law” to which the

state court’s decision could be “contrary” within the meaning of section 2254(d)(1).

Bugh, 329 F.3d at 513.

        “Beyond the specific guarantees enumerated in the Bill of Rights, the Due Process

Clause has limited operation.” Dowling, 493 U.S. at 353. The rule regarding the

admissibility of evidence and due process is “exceedingly general.” Desai v. Booker, 732

F.3d 628, 631 (6th Cir. 2013). “The more general the rule, the more leeway courts have

in reaching outcomes in case-by-case determinations ... and, it follows, the less likely a

state court’s application of the rule will be unreasonable.” Id.

        As the state court held, there was substantial evidence of Petitioner’s guilt. Given

this evidence, Petitioner fails to show that admission of other act evidence denied him a

fair trial.




                                             20
       H.     Right to Speedy Trial (Claim X)

       In his tenth claim, Petitioner argues that his right to a speedy trial was violated by

the lengthy delay between his arraignment and trial. He also argues that defense counsel

was ineffective for failing to move to dismiss on speedy trial grounds.

       The Sixth Amendment guarantees a criminal defendant the right to a speedy trial.

U.S. Const. amend. VI. Courts must balance the following four factors in determining

whether a defendant’s constitutional right to a speedy trial has been violated: (1) the

length of the delay; (2) the reason for the delay; (3) the defendant’s assertion of his or her

right to speedy trial; and (4) prejudice to the defendant. Barker v. Wingo, 407 U.S. 514,

528 (1972). The Sixth Amendment’s Speedy Trial Clause does not extend to the period

prior to arrest. United States v. Marion, 404 U.S. 307, 321 (1971); United States v.

MacDonald, 456 U.S. 1, 7 (1982). Accordingly, the relevant inquiry for a speedy trial

analysis is the time between arrest and trial. “[U]ntil there is some delay which is

presumptively prejudicial, there is no necessity for inquiry into the other facts that go into

the balance.” Barker, 407 U.S. at 530. Generally, depending on the nature of the

charges, a delay that approaches one year is presumptively prejudicial. Doggett v. United

States, 505 U.S. 647, 652 n. 1 (1992).

       The Michigan Court of Appeals, although not specifically citing Barker, applied

the factors set forth in Barker, and denied Petitioner’s speedy trial claim. The state court

held that Barker’s first factor – the length of the delay, in this case, 27 months – weighed

in Petitioner’s favor. Because the delay was over 18 months, the Michigan Court of

                                              21
Appeals found the delay presumptively prejudicial and considered the remaining Barker

factors.

       The Michigan Court of Appeals held that the second factor – the reason for the

delay – weighed against the Petitioner because his own actions contributed to nearly all

the delays. Burnside, 2014 WL 1515265 at *9. The primary reason for the lengthy delay

was the time needed to transcribe the jailhouse telephone recordings and defense counsel

did not want to proceed without the transcripts. The defense further contributed to the

delays by requesting a competency evaluation and requesting that the trial be postponed

until the Michigan Court of Appeals addressed Petitioner’s pro se complaint for

superintending control. Id.

       Petitioner did not assert his right to a speedy trial and the court of appeals weighed

this factor against him. Finally, the state court held Petitioner was not prejudiced by the

delay and, therefore, weighed the last factor against him. Id.

       The state court’s application of Barker was neither contrary to nor an unreasonable

application of Supreme Court precedent. 28 U.S.C. § 2254(d)(1). The delay, while long,

was not the result of bad faith or an attempt to gain a tactical advantage. Petitioner argues

that he was prejudiced by the delay because a letter allegedly written by Leah Watson

was excluded when Watson could not recall if she wrote the letter or when. In the letter,

Watson apologized for her role in Petitioner’s arrest. The Michigan Court of Appeals

reasonably concluded that the substance of this alleged letter (Watson blaming herself for

Petitioner’s arrest) was conveyed to the jury in the tape-recorded jailhouse phone

                                             22
conversations. It is unclear how this letter would have bolstered the defense. Petitioner

fails to allege any other specific prejudice from this delay. Habeas relief is denied on this

claim.

         Relatedly, Petitioner argues that counsel was ineffective for failing to assert

Petitioner’s right to a speedy trial. Because petitioner was not denied his right to a speedy

trial, trial counsel was not ineffective for failing to move for dismissal of the charges on

speedy trial grounds. Defense counsel cannot be said to be ineffective for failing to bring

a speedy trial motion that is meritless. See Shanks v. Wolfenbarger, 387 Fed. Supp. 2d

740, 750 (E.D. Mich. 2005). Petitioner is not entitled to habeas relief on this ineffective

assistance of counsel claim.

         I.     Cumulative Effect of Alleged Errors (Claim XI)

         Finally, Petitioner asserts that he is entitled to habeas relief based upon cumulative

error. The Court rejects Petitioner’s claim because the Supreme Court has never held that

cumulative errors may form the basis for issuance of a writ of habeas corpus. Lorraine v.

Coyle, 291 F.3d 416, 447 (6th Cir. 2002). See also Daniels v. Jackson, 2018 WL

4621942, *6 (6th Cir. July 17, 2018) ((“‘[T]he law of [the Sixth Circuit] is that

cumulative error claims are not cognizable on habeas [review] because the Supreme

Court has not spoken on this issue.’”) (quoting Williams v. Anderson, 460 F.3d 789, 816

(6th Cir. 2006)). This cumulative-error claim, therefore, is not cognizable on habeas

corpus review. Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir. 2011) (citing Moore v.

Parker, 425 F.3d 250, 256 (6th Cir. 2005)).

                                               23
IV.    Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (COA) is issued under 28 U.S.C. § 2253. A COA

may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. §2253(c)(2). A petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation omitted).

       The Court concludes that reasonable jurists would not debate the Court's

disposition of Petitioner’s claims. Thus, the Court denies a COA.

V.     Conclusion

       The Court DENIES the petition for a writ of habeas corpus. The Court further

DENIES a certificate of appealability.

       SO ORDERED.

                                   s/ Victoria A. Roberts
                                   VICTORIA A. ROBERTS
                                   UNITED STATES DISTRICT JUDGE
DATED: 8/28/19




                                             24
